Title: To Thomas Jefferson from John Bondfield, 11 July 1789
From: Bondfield, John
To: Jefferson, Thomas


Bordeaux, 11 July 1789. Has received TJ’s of 27th by Cutting.—“I have introduced that Gentleman to Mr. Streickeysen.” The sum owed the latter by South Carolina “will be a bar to impower in a Stranger the means of recovery. The State hath named a Commissioner for receiving the proceeds of Tax’s appropriated to the discharge of their foreign Debt. The Commissioner has already made a distribution and proposes steddily to discharge the respective claims. Monsr. Strickeysen appears averse to altering the Nature of his Securities having independant of the State Mess. Izard and Gillon in their own private Names.” Having been ten years without making a single application or receiving reimbursement, he rests on the faith and honor of his debtors to do him justice.—Ship Washington arrived last night from Maryland addressed to Mason, who says he intends to send her back without delay. She will be ready in ten days, but if TJ inclines to take his passage in her, Mason will “chearfully detain her ten Days further for your Convenience. The vessel is a Good commodious new ship well formed and the Captain appears a steddy, inteligent Officer.”—Harvest going on, abundant crop promised. “It may be advancd in honor of the Importers at this port during the late scarcity that they did not avail themselves of the Calamity, having persevered in their Sales at a rate of near Twenty ⅌ Cent below all the other Markets in france.”
